Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 28 January 2021 has been entered. Claims 1 – 15 have been cancelled. Claims 16, 30, 31 and 35 have been amended. Claim 36 has been added. Claims 16-36 are pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant essentially argues that Sueshige does not teach valves because the depicted valves are not explicitly discussed. However, such a depiction of valves as viewed from the ends of the valves is common in the art, and would be obvious as such to a person of ordinary skill in the art. Please see Uesugi et al (US 20180180070 A1) at Figure 1, feature 34, Long et al (US 9108499 B2) at Figure 12, features 382, 384, 386 and Hori et al (US 6827106 B2) at Figure 8, features 71, 74 as extrinsic evidence of same, consisting of the same types of depictions of valves as in Sueshige with attendant discussions within the respective descriptions.
Note, too, that the mere description by Sueshige of a solenoid valve does not preclude the use of other valve types such as spool or poppet valves. Indeed, such other valves are notoriously well known in the art to be used in transmissions of this type.
Applicant further argues that Zhu does not teach a plurality of valves. Zhu is not relied upon for the teaching of a plurality of valves, but instead for the teaching of valves oriented at 90° to each other.
Applicant further argues that the instant invention employs this arrangement to simplify design aspects such as wire routing. Simplification of design by mere rearrangement of parts is not a novel or unexpected result.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites “an electrical connection” at lines 3 and 4. It is unclear whether the plugs are intended to be connected separately or to the same connection. For the purpose of examination, the claim will be read as reciting “a second electrical connection” in the second instance at line 4.

Claim 36 is rejected as depending from an independent claim.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 – 19 and 25 – 36, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige et al (8733210) in view of Zhu et al (CN108825772, machine translation attached).

Regarding Claims 16-19, Sueshige teaches (Figs 1-4) a unit (Fig 1) with “a housing top section (11); a first valve housing (12) comprising a plurality of first valves (G, see “Annotated Extract of Figure 1”, below, and “Response to Arguments”, above); and a second valve housing (13) comprising a plurality of second valves (40), wherein each of the plurality of first valves (G) is aligned along a first direction (that is, into the page), wherein each of the plurality of second valves (40) is aligned along a second direction (that is, into the page)”.
Though Sueshige teaches valves in separate layers, Sueshige does not explicitly teach valves in separate layers where the valves are also aligned at 90° to one another.
However, such alignment is read as mere design choice depending on required flow path and assembly geometry.
Furthermore, Zhu teaches (Figs 1-4) orienting a first valve (111) in a first housing layer (1) at approximately 90° to a second valve (206) in a second housing layer (2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sueshige to include any relative valve orientations desired, including perpendicular orientation, depending on flow and assembly requirements, thus insuring optimal operation.



    PNG
    media_image1.png
    565
    640
    media_image1.png
    Greyscale

Annotated Extract of Figure 1

Sueshige as modified further teaches a unit in which:

Regarding Claim 25, “the housing top section (Sueshige, 11) comprises a first planar surface (depicted by the line between 11 and 12), wherein the first valve housing (12) comprises a second planar surface (also depicted as the mating line between 11 and 12), wherein the second valve housing (13) comprises a third planar surface (depicted by the line between 12 and 13), wherein the first planar surface, the second planar surface, and the third planar surface are parallel to one another (see Fig 1).”



Regarding Claim 27, “the first valve housing (Sueshige, 12) forms at least a portion of a first control circuit, and wherein the second valve housing (13) forms at least a portion of a second control circuit.”
The depicted valves are read as portions of respective “control circuits”.

Regarding Claim 28, “the first valve housing (Sueshige, 12) is between the housing top section (11) and the second valve housing (13).”

Regarding Claim 29, “the first valve housing (Sueshige, 12) comprises at least one device connectable to the second valve housing (13), wherein the at least one device comprises a duct for a hydraulic connection, structures for insert parts, a spherical piece, a change-over ball, a receptacle for a change-over ball, a locating pin, a receptacle for a locating pin (features 14 are at least pin shaped and assist in relative location of unit layers), an electrical connection, or a recess on a planar surface.”

Regarding Claim 30, there is “a bolt (Sueshige, 14), wherein the bolt (14) fixes at least two elements relative to one another (col 2, ll 59-61), wherein the at least two elements comprises two or more of the housing top section (11), the first valve housing (12), the second valve housing (13), a duct plate, a valve 

Regarding Claim 31 as best understood, there is “a first individual plug (Sueshige, 53) for an electrical connection to a harness; and a second individual plug (51) for [a second] electrical connection to the harness, wherein the first individual plug (53) is at a second angle (that is, about 90°) with respect to the second individual plug (51), wherein the first individual plug (53) and the second individual plug (51) are connected to an element of the second valve housing (13).”
All features of the device of Sueshige are connected by features such as the bolts (14).

Regarding Claim 32, “A transmission comprising the hydraulic control unit (Sueshige, 10) of claim 16.”
See Abstract.

Regarding Claim 33, there is “an oil pan (Sueshige, C) for forming an oil sump, wherein the second valve housing (13) is between the first valve housing (12) and the oil pan (C).”



Regarding Claim 35, when making and/or using the device of Sueshige, one necessarily performs the step(s) of “providing a first hydraulic control unit module comprising the housing top section (11) and the first valve housing (12) comprising the plurality of first valves (G); providing the second valve housing (13) comprising the plurality of second valves (40); and mounting the second valve housing (13) on the first hydraulic control unit module (at 12).”

Regarding Claim 36, “the second angle is acute (as noted above), and wherein the first individual plug (Sueshige, 53) and the second individual plug (51) are coplanar.”
Sueshige is read as including coplanar plugs because a plane is merely an arbitrary construct defined by three points in space. Such an arbitrary construct may be defined to include both connectors of Sueshige.

Claim(s) 20 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige et al (8733210) in view of Zhu et al (CN108825772, machine translation attached) as applied to Claim 16, above, and further in view of Blersch et al (WO 2010072402).


Blersch teaches (Fig 1) the use of intermediate plates or gaskets (30, 34) between layers (12, 32, 14) of the unit, where the plate or gasket is less than 1.4mm (p.3, para 4 and Claim 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Sueshige by employing intermediate gasket layers as taught by Blersch, thus minimizing leakage between mating surfaces of valve layers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753